By the Court:
This bill was filed by Thomas H. Lee to obtain a divorce from his wife, Eveline Lee, on the ground of desertion.
The statute (Code, 1904, sec. 2257) provides, that a divorce from the bond of matrimony may be decreed where either party wilfully deserts or abandons the other for three years.
The uncontradicted evidence shows that without cause the defendant has abandoned her husband continuously
*720for more than three years; that during that time she has not lived with him', and has declared her purpose never to return to his home, though he has tried to induce her to do so. These facts constitute such proof of desertion as entitles the appellant to a decree of divorce from the bond of matrimony. Washington v. Washington, 111 Va. 524, 69 S. E. 322.
The circuit court having denied the divorce, its decree must be reversed and the cause remanded for a decree to be entered in conformity with this opinion.

Reversed.